Citation Nr: 1635155	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-40 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for basal cell carcinomas, claimed as melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to January 1968 and from June 1970 to June 1988.  For his service, he was awarded the Combat Action Ribbon, among other honors.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

The Veteran was afforded an examination in May 2014 in accordance with the March 2014 Board remand.  The Board requested that the examiner provide opinions as to whether basal cell carcinoma was a type of soft tissue sarcoma, and if not, were the Veteran's basal cell carcinomas etiologically related to his military service, to include his exposure to Agent Orange.  The examiner stated that the Veteran's basal cell carcinoma was not a soft tissue sarcoma and included a treatise as rationale for this opinion.  The examiner also stated that there was not any published data proving Agent Orange caused skin cancers and included a treatise as rationale for this opinion.  The examiner concluded that it was "less likely than not" that this Veteran's skin cancer was caused by Agent Orange as his skin cancers had been on sun exposed areas, he is fair skinned, male, and was 67 years old.  Therefore, the Veteran was likely to have other risk factors which caused him to develop skin cancer.  The Board finds that the opinion is not adequate as the examiner only addressed whether the Veteran's basal cell carcinomas were related to exposure to Agent Orange and failed to provide an opinion as to whether they are related to service in any other way.  As such, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be forwarded and reviewed by the VA examiner who conducted the examination in May 2014, if available, or by another similarly qualified VA examiner to prepare an addendum to the examination of May 2014.  No examination is requested unless the examiner deems it necessary.

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether Veteran's basal cell carcinomas are related to his military service, to include his exposure to Agent Orange.    

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

